


Exhibit 10.68

 

[g12922kgi001.jpg]

 

To:                                               Brian Hodous, Chief Customer
Officer

 

From:                                 Chris Walther, Chief Legal Officer

 

Date:                                    December 20, 2012

 

Re:                                               Notice of Assignment of
Amendment to Employment Agreement

to Activision Blizzard, Inc.

 

This letter is to inform you that pursuant to the previous assignment (effective
January 1, 2012) all of Activision Publishing, Inc.’s rights, title and interest
in your employment agreement with Activision Publishing, Inc. to Activision
Blizzard, Inc. (“Activision Blizzard” or “Company”), the Amendment #2 to the
Employment Agreement (dated September 18, 2012) is also assigned to Activision
Blizzard.

 

Although consent of such assignment is not required pursuant to the terms of
your employment agreement, the Company is requesting your signature below as
acknowledgment of receipt of this letter.  Please return a signed original to HR
Operations, and a copy will be returned to you for your records and the signed
original placed in your personnel file.

 

If you have any questions or concerns regarding the above, please feel free to
contact me at Chris.Walther@activision.com or xt. 2059.

 

Acknowledged by:

 

 

 

/s/ Brian Hodous

 

December 20, 2012

Employee Name

Date

 

 

cc: Personnel File

 

 

--------------------------------------------------------------------------------
